UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2210


In re: JAMES GARY MOSKOS,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:21-hc-02109-FL)


Submitted: November 12, 2021                                Decided: November 23, 2021


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Gary Moskos, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Gary Moskos petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2254 petition. He seeks an order from this

court directing the district court to act. The present record does not reveal undue delay in

the district court. Accordingly, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2